Citation Nr: 1201149	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bone disease.  

2.  Entitlement to service connection for diabetes mellitus type II.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease.  

4.  Entitlement to an increased rating for a right knee disability, currently rated as 30 percent disabling.  

5.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling.  

6.  Entitlement to a compensable rating for hemorrhoids.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 Central Office hearing.  A copy of the hearing transcript has been associated with the file.  

The Board notes that the Veteran also appealed a claim of service connection for ischemic heart disease that the RO denied in a rating decision.  A subsequent rating decision granted the claim for ischemic heart disease.  This grant represents a full grant of the benefits sought on appeal for this issue.  Therefore, this issue is not before the Board.  

With respect to the Veteran's claim for service connection for diabetes mellitus type II, upon review the Board notes a timely substantive appeal for this claim is not of record.  The Board observes, however, that the RO accepted a July 2011 VA Form 646 submitted by the Veteran's representative that listed the issue of entitlement to service connection for diabetes mellitus type II as the equivalent of a substantive appeal.  Thereafter, the RO certified the issue for appeal to the Board in August 2011.  As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of a notice of disagreement). 

The issues of entitlement to service connection for hypertension and entitlement to increased ratings for a right knee disability, left knee disability, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his October 2011 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for bone disease and diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for bone disease and diabetes mellitus type II have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c).  

In May 2009, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to service connection for bone disease, as identified in the March 2009 statement of the case.  As previously noted, the RO accepted a July 2011 VA Form 646 submitted by the Veteran's representative that listed the issue of entitlement to service connection for diabetes mellitus type II as the equivalent of a substantive appeal.  Thereafter, the RO certified the issue for appeal to the Board in August 2011.  

At his October 2011 hearing before the Board, the Veteran stated that he was withdrawing the appeal as to the issues of entitlement to service connection for bone disease and diabetes mellitus type II.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of the substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a written Notice of Disagreement within the meaning of 38 U.S.C.A. § 7105).   

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for bone disease and diabetes mellitus type II, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to service connection for bone disease and diabetes mellitus type II are dismissed.   


ORDER

The appeal concerning the issues of entitlement to service connection for bone disease and diabetes mellitus type II is dismissed.  


REMAND

Additional development is needed prior to further disposition of the claims for entitlement to service connection for hypertension and entitlement to increased ratings for a right knee disability, left knee disability, and hemorrhoids.  

The Veteran contends that his hypertension is related to his period of active service.  He reported that he was first diagnosed with high blood pressure in the 1970's and that he had continuously been on medication for hypertension for many years.  Alternatively, the Veteran alleges that his hypertension is secondary to his service-connected ischemic heart disease.  Specifically, he testified at his October 2011 Central Office hearing before the Board that his treating physician had suggested a correlation between the Veteran's hypertension and his ischemic heart disease.  He maintained that his physician had given him the impression that his hypertension was a derivative of the ischemic heart disease.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79   (2006) (38 C.F.R. § 3.159(c)(4) (presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination)).  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

It remains unclear whether the Veteran's hypertension was related to his period of service or was due to or aggravated by his service-connected ischemic heart disease.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his hypertension, it is necessary to have a medical opinion based upon a thorough review of the record that reconciles the question of whether the Veteran's current hypertension was directly related to his period of service or whether it was due to or aggravated by his service-connected ischemic heart disease.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion).  The Board thus finds that an examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim. 

Regarding the claims for increased rating for a right knee disability, left knee disability, and hemorrhoids, the Veteran was last afforded VA examinations for these disabilities in November 2005.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examinations are unduly remote, and the Veteran has asserted that his knee and hemorrhoid disabilities have worsened since the last examinations.  Specifically, he has reported that his right knee had given out and caused him to fall severely 3 times and that it tended to buckle forward when he stood on it.  He also maintained that he experienced severe pain in both knees when he attempted to bend and extend his legs.  He indicated that he could only walk one block with the assistance of a cane.  The Veteran also reported that he had a chairlift in his home because he could no longer negotiate stairs and that although he wore knee braces, they did not really give him support and instead caused swelling in his knees.  Regarding his hemorrhoids, the Veteran stated that they were thrombotic, large enough so as to be visible to the naked eye, and caused bleeding about 8 times a month.   

Because there may have been significant changes in the Veteran's conditions, the Board finds that new examinations of the joints and rectum and anus are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed hypertension.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for the opinions and reconcile them with all pertinent evidence of record, including the statements of the Veteran with respect to continuity of high blood pressure symptoms since service.  The VA examiner's opinion should specifically address the following questions: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is a result of any aspect of his period of service?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused by his service-connected ischemic heart disease?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension has been aggravated (permanently worsened beyond its normal progression) by his service-connected ischemic heart disease?
 
2.  Schedule the Veteran for an examination of the joints to determine the current severity of his right and left knee disabilities.  Specifically, the examiner should perform range of motion testing on the knees and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examiner should also determine whether the Veteran has ankylosis of the knees.  The examiner should additionally indicate whether the Veteran's knees are manifested by recurrent subluxation or lateral instability, and if so, describe the manifestations.  The examiner should also determine whether the Veteran uses a brace.  The examination must include x-rays of the Veteran's knees, if indicated.  The examiner must review the claims folder and should note that review in the examination report.  
 
3.  Schedule the Veteran for an examination of the rectum and anus to determine the current severity of his hemorrhoids.  Specifically, the examiner should determine whether the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, and whether the hemorrhoids evidence frequent recurrences.  The examiner should also indicate whether the Veteran has persistent bleeding, secondary anemia, or fissures.  The examiner must review the claims folder and should note that review in the examination report.  

4.  Then, readjudicate the claims.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


